Citation Nr: 1527324	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected fracture residuals of the nasal bone with septal deviation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran had active service in the United States Air Force from October 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking service connection for sleep apnea which he asserts was caused or worsened by his service-connected nasal fracture residuals with septal deviation, rated as 10 percent disabling.  

Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  However, when aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  What such a determination requires is an identification of the baseline of the underlying disability (i.e. the major depressive disorder) prior to it being aggravated.  

Service treatment records do not document complaints or findings suggestive of sleep apnea prior to the Veteran's separation from service in September 1966.  The Veteran was diagnosed with obstructive sleep apnea following a May 2007 sleep study 40 years later.  

A VA examination was conducted in August 2007.  The examiner essentially concluded that the Veteran's septal fracture in 1963 was not significant enough to cause or worsen his sleep apnea.  Rather he had other more significant factors contributing to his sleep apnea such as a 26-pound weight gain and a soft palate, which hung toward the back of his tongue.  In addition, his sleep apnea was diagnosed 40 years after the traumatic event that caused the nasal septal deviation and therefore is unlikely to be a problem, considering that the Veteran did not notice symptoms until 10 years ago.  The Veteran was examined a second time by VA in December 2013.  The VA examiner had the private medical opinion reviewed by a pulmonology specialist, who then concurred with the previous 2007 VA opinion.  Referring to X-ray reports from the 1990s, the VA examiner noted there was no evidence of blockage or facial deformity causing an anatomical condition relating to sleep apnea as the findings showed only a slight deviation of the nasal septum.  

However, the record also contains an April 2008 medical opinion from a private physician, Dr. Springer, who concluded that it is as likely as not that his nasal deformity and deviated nasal septum contribute to and aggravate his underlying obstructive sleep apnea syndrome based on CPAP pressure that was higher than usual and a nasal thermistor that detected airflow obstruction on the first sleep study.  Although the private physician has indicated a causal link between the Veteran's sleep apnea, and the nasal fracture residuals, he did not clearly explain how the CPAP pressure and nasal thermistor results supported his opinion that the Veteran's nasal fracture residuals were more likely than not aggravating his sleep apnea.  

Thus, in an abundance of caution, since the record does not currently permit the Board to adequately weigh the probative value of the respective opinions in this case, the Board finds that it has no alternative but to remand this issue for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his sleep apnea that are not already in the claims file.  

2.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  Based on what is medically known about sleep apnea, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that sleep apnea: a) began during or was otherwise caused by the Veteran's military service, b) was caused by his service connected nasal fracture residuals with septal deviation, or c) was permanently aggravated by his service connected nasal fracture residuals with septal deviation.  

In doing so, the examiner should specifically address the April 2008 opinion by Dr. Springer, wherein he found that the Veteran's nasal deformity and deviated nasal septum are contributing to/aggravating the Veteran's underlying obstructive sleep apnea syndrome based on CPAP pressure and nasal thermistor results obtained at that time (expressing agreement or disagreement with the opinion, and explain in full the rationale for such agreement/disagreement).

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


